                Case 2:20-cv-01130-TSZ Document 26 Filed 08/03/20 Page 1 of 1



 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
       INTERNATIONAL BUSINESS
       MACHINES CORPORATION,
 8
                              Plaintiff,
 9
                                                         C20-1130 TSZ
           v.
10
                                                         MINUTE ORDER
       ZILLOW GROUP, INC.; and ZILLOW,
11     INC.,
12                            Defendants.

13
        The following Minute Order is made by direction of the Court, the Honorable
14 Thomas S. Zilly, United States District Judge:
           (1)     Pursuant to the stipulation of the parties, docket no. 25, the deadline for
15
     defendants to file a responsive pleading or motion is EXTENDED to September 14,
     2020.
16
          (2)       The Clerk is directed to send a copy of this Minute Order to all counsel of
17 record.

18          Dated this 31st day of July, 2020.

19
                                                       William M. McCool
20                                                     Clerk

21                                                     s/Karen Dews
                                                       Deputy Clerk
22

23

     MINUTE ORDER - 1
